614 F.2d 1116
104 L.R.R.M. (BNA) 2594, 89 Lab.Cas.  P 12,131
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRANS CONTINENTAL AIRLINES, INC., Respondent.
No. 78-1002.
United States Court of Appeals,Sixth Circuit.
Feb. 19, 1980.

Elliott Moore, Susan S. McDonald, Deputy Associate Gen. Counsel, Allison W. Brown, Jr., N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
A. David Mikesell, Honigman, Miller, Schwartz & Cohn, Charles H. Tobias, Detroit, Mich., for respondent.
Before EDWARDS, Chief Judge, and CELEBREZZE and LIVELY, Circuit Judges.

ORDER

1
The NLRB petitions for enforcement of its order finding a violation of § 8(a) (5) and (1) for the Respondent's refusal to recognize and bargain with a union previously certified by the NLRB.  The decision and order of the Board is reported at 231 NLRB No. 83.  This appeal was presented to the court on the record and briefs, oral argument having been waived.


2
The Respondent's refusal to recognize and bargain with the union was based on its claim that certification was invalid.  Respondent contended that a letter from the union to its employees five days before the scheduled election contained material misrepresentations which tainted the election process.


3
Upon consideration of the record on appeal together with the briefs of the parties, the court notes that the Respondent made no attempt to answer the alleged misrepresentations, though it held a scheduled meeting with its employees after receiving knowledge of the contents of the letter.  The court further notes that the statements in the letter which are claimed to be misrepresentations appear to be mere "puffing" which was not likely to mislead the employees.  The court concludes that the Board acted properly within its broad discretion in certifying the union.


4
The petition for enforcement is granted.